The facts in this case are disclosed by the following extract from the warrant issued by Judge Woodward, and on which Whipple was arrested.
“WHEREAS John Whipple, late of the District of Detroit, &c late a Captain in the Army of the United States, yeoman, on Saturday the 25th *412day of June 1808, in the afternoon, at the district of Detroit aforesaid, did stop the undersigned, one of the judges in and over the Territory of Michigan, and say to him the said judge, that he the said John Whipple was present when an action depending in the Supreme Court of said Territory, between James Peltier, and James and Francis Lasselle, was continued, and that he, the said John Whipple, was of opinion that the said action ought to have been then tried; that he, the said judge, was prejudiced against his, the said John Whipple’s relations, and was partial to the said Messieurs Lasselles; that the said Messieurs Lasselles were the damndest rascals in the country, and that he, the said judge, was a damned rascal, with other violent language and gestures; These are therefore to command you to take &c” — returnable before himself.
On this warrant the said Whipple was brought before Judge Woodward, who, after hearing the case, gave the following decision.